The opinion of the court was delivered by
Royce, J.
The lease executed by Harvey and Eliza Beecher, on the 18th day of July, 1863, to the defendant, gave the defendant the right to the exclusive possession and enjoyment of the premises described therein, for the full term of five years from that date. The crop of hay that the plaintiff claims to' recover for in this action was raised on the premises, and was harvested by the defendant between the 9th and 16th days of July, 1868, and was removed from the premises on or before the date last named, two days before the expiration of the lease. The only covenants expressed in the lease, on the part of the defendant, are : that he should pay the rent in the manner therein stipulated, and that he would, on the termination of the lease, quietly and peacefully surrender the possession of the premises to whomsoever might be lawfully entitled thereto. The only additional ob*72ligation growing out of that lease, which it can be claimed the defendant was under, was the implied obligation to manage the premises, during said term, in a husbandlike manner, and the court have found the fact that it was good husbandry for the defendant to harvest the last crop at the time he did. There was no claim, on the part of the plaintiff, that there was any such ambiguity in the lease as would admit of parol explanation, or that it did not truly express the understanding of the parties to it. There was no reservation made in the lease of anything that might be produced on the premises during its continuance, and ■ inasmuch as the right to the possession and enjoyment of the land carried with it the right to its products, we are unable to see why the defendant was not as much entitled to the last crop which he took from the land as to any other which was produced during his tenancy. If the plaintiff claims this- crop by custom, it is sufficient for our present purpose to say that no such custom seems to have been shown. This view of the case renders it unnecessary for us to decide the other questions that are presented by the exceptions.
The judgment of the county court is reversed, and cause remanded.